OPINION
{¶ 1} After extensive plea negotiations, Mitchell Gray entered anAlford plea of guilty to three counts of complicity to commit aggravated burglary, felonious assault, and aggravated robbery. The State dismissed three other charges for which he had been indicted. He was sentenced to serve a four-year prison term on each of the three charges. The aggravated burglary and felonious assault charges were to run concurrent with each other but consecutive to the four-year sentence on the charge of complicity to commit aggravated burglary. Gray filed a timely notice of appeal, and in due course, his appointed appellate counsel filed anAnders brief, alleging that after thoroughly examining the record and the law, she concluded that there were no meritorious issues for appeal.
 {¶ 2} On February 7, 2003, we informed Gray of the fact that his counsel had filed an Anders brief and granted him sixty days from that date to file his pro se brief, if any.
 {¶ 3} No such pro se brief has been filed.
 {¶ 4} We have thoroughly examined the record of the proceedings in this case, and we agree with the assessment of appellate counsel that there are no meritorious issues for appellate review.
 {¶ 5} The judgment appealed from is affirmed.
FAIN, P.J. and GRADY, J., concur.